DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “a third obtainment unit” without previously mentioning “a second obtainment unit”.  It is suggested to change “a third” with “a second” to overcome the objection.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The communication unit is disclosed in at least Fig.2 element 204 and/or [0034] of the publication and wherein the unit is defined at least as wireless I/F includes a RF circuit or a wireless LAN chip.  Moreover, the control unit 207 in Fig.2 and/or at least [0036]-[0037] of the publication is implementing other recited units, wherein the control unit 207 includes at least either one processor such as a central processing unit (CPU) and a micro processing unit (MPU), and executes a computer program stored in the storage unit 206 to control the entire AP.  
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because it recites “a notification unit configured to notify, in a case where a plurality of the links is established with the another base station, the control apparatus of establishment of the link, via the communication unit” and wherein it is not known nor clear the relationship between the previously established link and the case where a plurality of the links is established.  Moreover, prior to the above limitation, the claim calls for “an establishment unit configured to establish, with another base station belonging to the network, a link to be used for communication with the another base station” and wherein a link is already established prior to the “notifying” feature and therefore there will never be a “case where a plurality of the links is established”.  Based on the specification in at least [0060] of the publication and/or Fig.3, a link is established after the onboarding process (F305-F309) and after that the AP will determine if another link or a plurality of other links is/are needed to be established (F314) and based on that adding another link or links (Fig.5) and wherein a transmitted message (such as F319) can be a notification to the another added link (see at least [0107] of the publication or Fig.6).  Thus, it is not known the 
Claim 16 is vague and indefinite because it recites “transmitting a search message… based on establishment of the link with the another base station by the establishment unit in a case where the link has not been established with the another base station” and wherein it is not known nor clear if the transmission of the search message is based on the establishment of the link (the case of the link is established) OR in the case where the link is not established.  Moreover, the term “the notification message” in line 3 has no antecedent basis.  Thus, it is not known the metes and the bounds of the claimed invention.  The claim will be rejected as best understood.  Based on the prior art, the examiner will interpret the limitation as “transmitting a search message… based on establishment of the link with the another base station by the establishment unit”.
Claims 2-15 and 17 are rejected because of their dependency on the rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (US 2015/0085699) in view of Hart et al (US 2017/0156153).  
For claim 1, communication apparatus operating as a base station (see at least Fig.1; RE 110), the communication apparatus comprising: a communication unit configured to communicate with a control apparatus (see at least Fig.4; first/second transceiver to communicate with at least CAP 104 (control apparatus) in Fig.1 and/or [0012]; all REs 106-110 configured to communicate with the CAP 104 (control apparatus) since it provides them at least with access to the broadband network 102), the control apparatus for controlling a network comprised of a plurality of base stations (see at least [0016]; the network configurator can be implemented in the CAP 104), wherein each of the plurality of base stations has a function for configuring a base station network, and the communication apparatus is one of the plurality of base stations (see at least [0016] and/or [0033]; the network configurator can be also implemented within the REs); an establishment unit configured to establish, with another base station belonging to the network, a link to be used for communication with the another base station (see at least Fig.1 and/or [0019]; establishing a link 122 with RE 106 (another base station) belonging to network 100 to be used for communication with the RE 106 (another base station)); and in a case where a plurality of the links is 
For claim 2, Ho further discloses a first determination unit configured to determine whether the another base station is able to establish a plurality of links to be used for communication, wherein, in a case where the first determination unit determines that the another base station is not able to establish a plurality of links to be 
For claim 3, Ho further discloses a second determination unit configured to determine whether to establish a plurality of links with the another base station in a case where the first determination unit determines that the another base station is able to establish a plurality of links, wherein, in a case where the second determination unit determines to establish a plurality of links with the another base station, the establishment unit establishes a plurality of links with the another base station (see at least [0018] and/or [0020]; when determining that the device is a DBDC device (is able to establish a plurality of links to be used for communication), establishing plurality of links).
For claim 11, Ho further discloses wherein, in a case where the communication apparatus has joined a first wireless network configured by the control apparatus by wireless communication via the first wireless network (see at least Fig.1; RE 110 joined first network configured by CAP 104 (control apparatus) via links 120 and 122) and wherein Hart further discloses wherein the notification unit transmits a notification message indicating that the link has been established to the control apparatus (see at least Fig.3D and/or [0022]; a node notifying a controller (control apparatus) that a communication link is established between the nodes).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed 
	For claim 12, Ho further discloses wherein, in a case where the communication apparatus has connected with the control apparatus (see at least Fig.1; RE 110 has connected with CAP 104 (control apparatus) via links 120 and 122) via a wired network and wired communication (see at least [0015; supporting wired communication technologies) and wherein Hart further discloses a notification unit transmits a notification message indicating that the link has been established to the control apparatus (see at least Fig.3D and/or [0022]; a node notifying a controller (control apparatus) that a communication link is established between the nodes).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hart into the apparatus of Ho for the purpose of at least informing/notifying the control apparatus of the established link(s) by wired communication in order to at least implement future configuration or reconfiguration of the network.
For claim 13, Ho further discloses wherein, in a case where the communication apparatus has joined the first wireless network configured by the another base station (see at least Fig.1; RE 110 joined first network configured by RE 106 (another) via at least link 122) and the another base station has joined a second wireless network configured by the control apparatus (see at least Fig.1; RE 106 joined second network configured by CAP 104 (control apparatus) via at least link 120), the unit transmits a 
For claim 14, Ho further discloses wherein, in a case where the communication apparatus has connected with the another base station (see at least Fig.1; RE 110 has connected with RE 106 (another)) via a wired network (see at least [0015; supporting wired communication technologies) and the another base station has connected with the control apparatus (see at least Fig.1; RE 106 has connected with CAP 104 (control apparatus)) via a wired network (see at least [0015; supporting wired communication 
For claim 15, Hart further discloses the notification unit transmits a notification as an establishment message to the control apparatus indicating completion of establishment of a new link (see at least Fig.3D and/or [0022]; a node notifying a controller (control apparatus) that a new communication link is established between the nodes).  Thus, it would have been obvious to the one ordinary skill in the art before the 
Claims 18-19 are rejected for same reasons as claim 1 (see at least Ho; Fig.5).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al in view of Hart et al and further in view of Geetha et al (US 2015/0180779).  
For claims 4-5, Ho further discloses a network analysis unit determines various channel conditions (see at least [0018]) and wherein the channel conditions include network loading and/or congestion of the links (see at least [0025]).  Ho in view of Hart discloses all the claimed subject matter with the exception of explicitly disclosing a first obtainment unit configured to obtain information about a first link which is to be used for communication and has been established with the another base station, wherein the second determination unit performs determination based on the obtained information about the first link, and wherein the first obtainment unit obtains information about an amount of communication traffic of the first link, and wherein, in a case where the amount of communication traffic of the first link is equal to or larger than a threshold value, the second determination unit determines to establish a plurality of links to be used for communication with the another base station.  However, Geetha discloses a first obtainment unit configured to obtain information about a first link which is to be used for communication and has been established with the another base station (see at least Fig.2 step 210 and/or [0024]; obtaining/collecting traffic statistics for at least a link 
For claims 6-7, Ho further discloses a network analysis unit determines various channel conditions (see at least [0018]) and wherein the channel conditions include network loading and/or congestion of the links (see at least [0025]).  Ho in view of Hart discloses all the claimed subject matter with the exception of explicitly disclosing a third determination unit configured to determine, in a case where a plurality of links is established with the another base station, whether the plurality of links is necessary with the another base station; and a stopping unit configured to stop one of the plurality of links in a case where the third determination unit determines that the plurality of links is .
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al in view of Hart et al and further in view of Cammarota et al (US 2019/0306710).  
For claim 8, Ho in view of Hart discloses all the claimed subject matter with the exception of explicitly disclosing wherein the link with the another base station is a backhaul link conforming to the Wi-Fi EasyMesh standard and is established by performing a process of sharing communication parameters by the Wi-Fi Protected Setup (WPS) method conforming to the Wi-Fi EasyMesh standard.  However, WPS is a well-known standard that is well-known in the art and wherein Cammarota discloses in at least [0040] that WPS can be implemented in the Multi-AP network by performing at least onboarding (sharing communication parameters) process.  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cammarota into the apparatus of Ho in view of Hart by implementing a well-known standard (WPS) for the purpose of at least easily and securely establishing a wireless network.

For claim 10, Ho in view of Hart discloses all the claimed subject matter with the exception of explicitly disclosing wherein the control apparatus has a role of a controller in the Wi-Fi EasyMesh standard, and the communication apparatus and the another base station have roles of agents in the Wi-Fi EasyMesh standard.  However, Cammarota discloses the use of DPP (Device Provisioning Protocol) and wherein at least Fig.5 discloses that DPP can be implemented in the Multi-AP network and wherein one of the devices can be a controller 120 and the other(s) can be an agent 130.  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cammarota into the apparatus of Ho in view of Hart by implementing a well-known standard (DPP) for the purpose of at least providing a higher security level (than WPS) when establishing a wireless network.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al in view of Hart et al and further in view of Sakai (US 2010/0054121).  
For claim 16, Hart further discloses comprising a notification unit configured to notify the control apparatus in the network by transmitting a notification message, based on establishment of the link with the another base station by the establishment unit in a case where the link has not been established with the another base station (see at least Fig.3D and/or [0022]; a node notifying (notification message) a controller (control apparatus) that a communication link is established between the nodes).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hart into the apparatus of Ho for the purpose of at least informing/notifying the control apparatus of the established link(s) in order to at least implement future configuration or reconfiguration of the network.  Ho in view of Hart discloses all the claimed subject matter with the exception of explicitly disclosing search unit configured to search for the control apparatus in the network by transmitting a search message different from the notification message, based on establishment of the link with the another base station by the establishment unit in a case where the link has not been established with the another base station.  However, Sakai discloses a search unit configured to search for the control apparatus in the network by transmitting a search message different from the notification message (see at least [0056]; transmitting a probe (search) request (message) to search for nearby APs (control apparatus) that is different than the notification message).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Sakai into the apparatus of Ho in view of 
For claim 17, Sakai further discloses wherein the search message is an AP-Autoconfiguration Search message conforming to the Wi-Fi EasyMesh standard (see at least [0044] and/or [0063]; use of WPS).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Sakai into the apparatus of Ho in view of Hart by implementing a well-known standard (WPS) for the purpose of at least easily and securely establishing a wireless network.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	Art unit 2467

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467